 

--------------------------------------------------------------------------------


Exhibit 10.1
 
EXECUTION COPY


 
AMENDMENT NO. 4
 
AMENDMENT NO. 4 dated as of August 5, 2009 to the Credit Agreement referred to
below, among DYNEGY HOLDINGS INC. (the “Borrower”), DYNEGY INC., a Delaware
corporation, the other Guarantors party to such Credit Agreement, the Lenders
party hereto, CITICORP USA, INC. and JPMORGAN CHASE BANK, N.A., as
Administrative Agents, CITICORP USA, INC., as Payment Agent, JPMORGAN CHASE
BANK, N.A., as Collateral Agent, and each Revolving L/C Issuer.


The Borrower, the Guarantors party thereto, the Lenders, the Agents and the L/C
Issuers are parties to a Fifth Amended and Restated Credit Agreement dated as of
April 2, 2007 (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”).


The parties hereto hereby agree as follows:


Section 1.  Defined Terms.  Capitalized terms used but not otherwise defined
herein have the meanings given them in the Credit Agreement.


Section 2.  Amendments to Credit Agreement.  Subject to the satisfaction of the
conditions set forth in Section 4 of this Amendment No. 4, but effective as of
the Amendment No. 4 Effective Date (as defined in such Section 4), the Credit
Agreement shall be amended as follows:
 
2.01           Definitions, etc.
 
A.  Section 1.01 of the Credit Agreement shall be amended by amending the
following definitions (to the extent already included in said Section 1.01) and
inserting the following definitions in the appropriate alphabetical location (to
the extent not already included in said Section 1.01):


“1996 Indenture” means the Indenture dated as of September 26, 1996 between the
Borrower and JPMCB (successor to The First National Bank of Chicago and Bank
One, N.A.), as trustee, as amended and restated on March 23, 1998 and as further
amended and restated on March 14, 2001.
 
“2011 Senior Notes” means the 6.875% Senior Notes due 2011 issued by the
Borrower in an aggregate original principal amount of $500,000,000 under the
1996 Indenture.
 
“2012 Senior Notes” means the 8.75% Senior Notes due 2012 issued by the Borrower
in an aggregate original principal amount of $500,000,000 under the 1996
Indenture.
 
“Amendment No. 4” means Amendment No. 4 dated as of August 5, 2009 to this
Agreement.


“Amendment No. 4 Effective Date” means the date as of which Amendment No. 4
shall become effective pursuant to Section 4 thereof.


“Applicable Margin” means, for any day, (a) with respect to the Term Loans, (i)
2.75%, in the case of Base Rate Loans and (ii) 3.75%, in the case of Eurodollar
Loans and (b) with respect to Revolving Credit Loans of any Type, or with
respect to the commitment fees payable hereunder, the applicable rate per annum
set forth below under the caption “Revolving Credit Loans”, based upon the
ratings by S&P and Moody’s, respectively, applicable on such date to the
Revolving Credit Facility (such rate, in the case of the commitment fees payable
hereunder, being the “Applicable Commitment Fee Rate”):



 
Revolving Credit Loans
S&P/Moody’s Ratings for the Revolving Credit Facility
Applicable Commitment Fee Rate
Applicable
Margin for Eurodollar Loans
Applicable
Margin for Base Rate Loans
Category 1
> BB+/Ba1
0.625%
3.375%
2.375%
Category 2
< BB+/Ba1
0.75%
3.75%
2.75%



For purposes of the foregoing, (i) if either Moody’s or S&P shall not have in
effect a rating for the Facilities (other than by reason of the circumstances
referred to in the penultimate sentence of this definition), then the Applicable
Margin and the Applicable Commitment Fee Rate shall be based on Category 2
above; (ii) if the ratings established or deemed to have been established by
Moody’s and S&P for the Facilities shall fall within different Categories above,
(A) the Applicable Margin and the Applicable Commitment Fee Rate shall be based
on the higher of the two ratings in the event that the rating falling within
Category 2 is only one rating level below the respective rating for such rating
agency that falls within Category 1 and (B) the Applicable Margin and the
Applicable Commitment Fee Rate shall be based on the lower of the two ratings in
the event that the rating falling within Category 2 is two or more rating levels
below the respective rating for such rating agency that falls within Category 1;
and (iii) if the ratings established or deemed to have been established by
Moody’s and S&P for the Facilities shall be changed (other than as a result of a
change in the rating system of Moody’s or S&P), such change shall be effective
as of the date on which it is first announced by the applicable rating agency,
irrespective of when notice of such change shall have been furnished by the
Borrower to the Payment Agent pursuant to Section 6.02(h) or otherwise.  Each
change in the Applicable Margin or the Applicable Commitment Fee Rate shall
apply during the period commencing on the effective date of such change and
ending on the date immediately preceding the effective date of the next such
change.  If the rating system of Moody’s or S&P shall change, or if either such
rating agency shall cease to be in the business of rating debt obligations of
the same type as the Facilities, the Borrower and the Lenders shall negotiate in
good faith to amend this definition to reflect such changed rating system or the
unavailability of ratings from such rating agency and, pending the effectiveness
of any such amendment, the Applicable Margin shall be determined by reference to
the rating most recently in effect prior to such change or
cessation.  Notwithstanding any other provision of this Agreement, no reduction
in the Applicable Margin or the Applicable Commitment Fee Rate shall occur so
long as any Event of Default has occurred and is continuing.  For avoidance of
doubt, the Applicable Margin with respect to any Base Rate Loan or Eurodollar
Rate Loan or the Applicable Commitment Fee Rate, (i) for any day prior to the
Amendment No. 4 Effective Date, shall be determined in accordance with the
definition of “Applicable Margin” under this Agreement as in effect immediately
prior to the Amendment No. 4 Effective Date and (ii) for any day from and after
the Amendment No. 4 Effective Date, shall be determined in accordance with this
definition (after giving effect to Amendment No. 4).


“Borrower Group” means the Borrower and all of its Restricted Subsidiaries.
“Cash Equivalents” means:
 
(a) Dollars;
 
(b) (i) securities issued or directly and fully guaranteed or insured by the
United States government or any agency or instrumentality of the United States
government (provided that the full faith and credit of the United States is
pledged in support of those securities) and (ii) debt obligations issued by the
Government National Mortgage Association, Farm Credit System, Federal Home Loan
Banks, Federal Home Loan Mortgage Corporation, Financing Corporation and
Resolution Funding Corporation, in each case, having maturities of not more than
thirteen months from the date of acquisition;
 
(c) certificates of deposit, demand deposits, and time deposits with maturities
of not more than thirteen months from the date of acquisition, bankers’
acceptances with maturities of not more than thirteen months from the date of
acquisition and overnight bank deposits, in each case, with any Lender or with
any domestic branch of a commercial bank having capital and surplus in excess of
$500,000,000 and whose short-term debt, or whose parent company’s short-term
debt, has the highest rating obtainable from Moody’s or S&P;
 
(d) repurchase obligations (including under tri-party repurchase agreements)
with a term of not more than thirteen months from the date of acquisition for
underlying securities of the types described in clauses (b) and (c) above
entered into with any financial institution meeting the qualifications specified
in clause (c) above;
 
(e) commercial paper, notes and bonds having one of the two highest ratings
obtainable from Moody’s or S&P and in each case maturing within thirteen months
from the date of acquisition; and
 
(f)            money market funds which invest primarily in assets of the kinds
described in clauses (a) through (e) above.


“Consolidated Senior Secured Indebtedness” means, as of any date of
determination and without duplication, for the Borrower Group on a consolidated
basis, the sum (without duplication) of (a) all Total Indebtedness and (b) the
aggregate undrawn amount of all outstanding Letters of Credit and all other
letters of credit issued for the account of any member of the Borrower Group and
the aggregate amount of unreimbursed drawings under the Letters of Credit and/or
such letters of credit, in each case under clauses (a) and (b) above, that are
secured by a Lien on property of any member of the Borrower Group (other than a
Lien expressly ranking junior in priority to any other Lien).  For avoidance of
doubt, secured Hedging Obligations and obligations in respect of Swap Contracts
shall not be included in Consolidated Senior Secured Indebtedness for purposes
of this Agreement.
 
“Discontinued Business Operations” means, with respect to the Borrower and its
Restricted Subsidiaries, the results of operations and any charges, fees,
penalties, costs or impairments associated with (a) lines of business or assets
that were wound down, discontinued, sold, transferred, or otherwise disposed of,
or were under contract to be sold, transferred, or otherwise disposed of, by the
Borrower or any of its Subsidiaries on or prior to the Amendment No. 4 Effective
Date, including those associated with Dynegy Midstream Services, Limited
Partnership, Electric Energy Inc., West Coast Power, Dynegy Intrastate Pipeline
LLC’s sale of the Breckenridge assets, Hartwell Energy Limited Partnership,
Michigan Power Holdings, Inc. and Michigan Power Limited Partnership, the
Sherman Gas Processing Plant and related gathering system, Commonwealth Atlantic
Limited Partnership, Oyster Creek Limited Partnership, Dynegy Global Liquids,
Inc., Northern Natural Gas Company, NNGC Holding Company, Inc., MCTJ Holding Co.
LLC, Dynegy Onshore Processing UK Limited, Dynegy Storage Limited, Dynegy
Offshore UK Limited, Dynegy Canada Gas Marketing Ltd., the Hackberry LNG
Facility, the Indian Basin Plant and the related gathering system and related
facilities, IGC Jamaica Partnership, LLC, Plantas Eolicas S. de R.L., Dynegy
Communications Clearinghouse, Inc., Calcasieu Power, LLC, Rockingham Power, LLC,
CoGen Lyondell, Inc., Heard County Power, L.L.C., Rolling Hills Generating,
L.L.C. and their respective Subsidiaries, (b) lines of business or assets that
are being wound down, discontinued, sold, transferred, or otherwise disposed of
in connection with Third Party Risk Management or those associated with Dynegy
Communications or (c) any Tolling Agreement, including the termination, sale,
transfer, disposal, or restructuring thereof.
 
“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Borrower ending on or prior to such date;
provided that, for purposes of any calculation made on a pro forma basis or
giving pro forma effect to an event, “Measurement Period” means, at any date of
determination, the most recently completed four fiscal quarters of the Borrower
ending on or prior to such date for which internal financial statements are
available.
 
“Permitted Acquisition” means any acquisition, by merger or otherwise, by the
Borrower or any of its Restricted Subsidiaries of assets or Capital Stock after
the Closing Date, so long as, (a) such acquisition and all transactions related
thereto shall be consummated in accordance with all Laws; (b) such acquisition
shall result in the issuer of such Capital Stock becoming a Restricted
Subsidiary and, to the extent required by Section 6.12, a Borrower Subsidiary
Guarantor; (c) such acquisition shall result in the applicable Collateral
Trustee, for the benefit of the Secured Parties, being granted a security
interest in any Capital Stock and/or any assets so acquired to the extent
required by Sections 6.12 and/or 6.13; (d) after giving effect to such
acquisition, no Default shall have occurred and be continuing; and (e) the
Borrower shall be in compliance, on a pro forma basis after giving effect to
such acquisition (including any Indebtedness assumed or permitted to exist or
incurred pursuant to Sections 7.03(b)(xiii) and 7.03(b)(xiv), respectively),
with the covenants set forth in Section 7.11, as such covenants are recomputed
as if such acquisition had occurred on the first day of the applicable
Measurement Period.
 
“Permitted Refinancing Indebtedness” means any Indebtedness of the Borrower or
any of its Restricted Subsidiaries issued in exchange for, or the net proceeds
of which are used to extend, renew, refund, refinance, replace, defease, or
discharge other Indebtedness of the Borrower or any of its Restricted
Subsidiaries (other than intercompany Indebtedness) that is permitted pursuant
to Section 7.03; provided that:
 
(a) the principal amount (or accreted value, if applicable) of such Permitted
Refinancing Indebtedness does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness extended, refinanced, renewed,
replaced, defeased, refunded or discharged (plus all accrued interest on the
Indebtedness and the amount of all expenses and premiums incurred in connection
therewith);
 
(b) such Permitted Refinancing Indebtedness has a final maturity date later than
the final maturity date of, and has a Weighted Average Life to Maturity equal to
or greater than the Weighted Average Life to Maturity of, the Indebtedness being
extended, refinanced, renewed, replaced, defeased, refunded or discharged;
 
(c) if the Indebtedness being extended, refinanced, renewed, replaced, defeased,
refunded or discharged is subordinated in right of payment to the Obligations,
such Permitted Refinancing Indebtedness has a final maturity date equal to or
later than the final maturity date of, and is subordinated in right of payment
to, the Obligations on terms at least as favorable to the Lenders as those
contained in the documentation governing the Indebtedness being extended,
refinanced, renewed, replaced, defeased, refunded or discharged; provided that
no Indebtedness will be deemed to be subordinated in right of payment to any
other Indebtedness solely by reason of any Liens created, or Guarantees
provided, in respect of such other Indebtedness or by virtue of the fact that
the holders of secured Indebtedness have entered into intercreditor agreements
giving one or more of such holders priority over other such holders in the
collateral held by them;
 
(d) such Permitted Refinancing Indebtedness is incurred either by the Borrower
or by the Restricted Subsidiary who is the obligor on the Indebtedness being
extended, refinanced, renewed, replaced, defeased, refunded or discharged;
 
(e) if incurred by the Borrower, such Permitted Refinancing Indebtedness may be
guaranteed by the Guarantors; and
 
(f) partial refinancings of the Facilities will be limited to refinancings in
whole of the Revolving Credit Facility.
 
In addition, the Borrower shall be permitted to designate as “Permitted
Refinancing Indebtedness” (by providing notice in writing of such designation to
the Administrative Agents promptly upon the incurrence thereof) Indebtedness of
the Borrower and its Restricted Subsidiaries otherwise meeting the requirements
of clauses (a) through (f) above incurred not more than one year after the
discharge (other than from the proceeds of other Indebtedness) of all or any
portion of any Indebtedness outstanding under Section 7.03(b)(ii), (iii), (vi),
(vii), (viii), (xi), (xii), (xiii), (xiv), (xv) or (xvii); provided that if such
Permitted Refinancing Indebtedness is incurred more than 30 days after such
discharge, the pro forma Leverage Ratio, after giving effect to the incurrence
of such Permitted Refinancing Indebtedness (as if such Permitted Refinancing
Indebtedness had been incurred on the first day of the applicable Measurement
Period), shall not exceed the Required Ratio.”
 
“Post-Amendment No. 4 Basket Asset Proceeds” means Net Proceeds of any Asset
Sale in respect of Post-Amendment No. 4 Basket Assets.
 
“Post-Amendment No. 4 Basket Assets” means assets, the sale or other disposition
of which pursuant to an Asset Sale results in Net Proceeds not in excess of
$500,000,000 in the aggregate for all such assets since the Amendment No. 4
Effective Date, that have been designated by the Borrower as “Post-Amendment No.
4 Basket Assets” for purposes of this Agreement.
 
“Public Disclosure” means the Borrower’s most recent annual report, Form 10-K
for the most recently completed fiscal year, each quarterly report on Form 10-Q
or any current reports on Form 8-K (or similar reports filed on successor forms)
filed since the initial filing date of such Form 10-K, in each case filed at
least 5 Business Days prior to the Amendment No. 4 Effective Date.
 
“Required Ratio” means (a) 6.5 to 1.0 with respect to Measurement Periods ending
prior to and through June 30, 2009, (b) 6.0 to 1.0 with respect to Measurement
Periods ending at any time from July 1, 2009 through December 31, 2009, (c) 6.5
to 1.0 with respect to Measurement Periods ending at any time from January 1,
2010 through June 30, 2011, (d) 6.25 to 1.0 with respect to Measurement Periods
ending at any time from July 1, 2011 through September 30, 2011, (e) 6.0 to 1.0
with respect to Measurement Periods ending at any time from October 1, 2011
through December 31, 2011 and (f) with respect to Measurement Periods ending
thereafter, 5.0 to 1.0.
 
“Secured Debt/EBITDA Ratio” means, at any date of determination, the ratio of
(a) Consolidated Senior Secured Indebtedness at such date to (b) consolidated
EBITDA of the Borrower Group for the most recently ended Measurement Period.  In
addition, when required to make a pro forma calculation of this ratio under this
Agreement:
 
(i)           acquisitions that have been made by the Borrower or any of its
Restricted Subsidiaries, including through mergers or consolidations, or any
Person or any of its Restricted Subsidiaries acquired by the Borrower or any of
its Restricted Subsidiaries, and including any related financing transactions
and including increases in ownership of Restricted Subsidiaries, during the
relevant Measurement Period or subsequent to such period and on or prior to the
relevant date of determination shall be given pro forma effect (in accordance
with Regulation S-X under the Securities Act) as if they had occurred on the
first day of the relevant Measurement Period and EBITDA and Consolidated Senior
Secured Indebtedness for such reference period shall be calculated on a pro
forma basis;
 
(ii) the EBITDA and Consolidated Senior Secured Indebtedness attributable to
discontinued operations, as determined in accordance with GAAP, and operations
or businesses (and ownership interests therein) disposed of prior to the
relevant date of determination, shall be excluded;
 
(iii) any Person that is a Restricted Subsidiary on the relevant date of
determination shall be deemed to have been a Restricted Subsidiary at all times
during the relevant Measurement Period;
 
(iv) any Person that is not a Restricted Subsidiary on relevant date of
determination shall be deemed not to have been a Restricted Subsidiary at any
time during the relevant Measurement Period; and
 
(v) in the case of a pro forma calculation made in connection with
Section 7.02(s), the relevant Investment shall be given pro forma effect in the
calculation of EBITDA as if it had been made on the first day of the Measurement
Period.
 
For purposes of this definition, whenever pro forma effect is to be given to an
acquisition or investment and the amount of income or earnings relating thereto,
the pro forma calculations shall be determined in good faith by a Responsible
Officer of the Borrower.  Any such pro forma calculations may include operating
expense reductions for such period resulting from the acquisition which is being
given pro forma effect that would be permitted pursuant to Article 11 of
Regulation S-X under the Securities Act.
 
“Total Indebtedness” means, as of any date of determination and without
duplication, for the Borrower Group on a consolidated basis, the sum of (a) the
outstanding principal amount of (i) all obligations, whether current or
long-term, for borrowed money (including Obligations hereunder) and (ii) all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (b) all direct payment obligations arising under bankers’
acceptances and similar instruments, (c) all accounts payable to pay the
deferred purchase price of property or services incurred after the date hereof
that in the aggregate, are greater than $20,000,000, more than 90 days past due,
and not being contested in good faith, (d) all Capital Lease Obligations and
Attributable Indebtedness, in each case in respect of obligations of the type
described in clauses (a) and (b)(ii) of the definition of “Off-Balance Sheet
Obligations”, (e) all Indebtedness of the types referred to in clauses (a)
through (d) above of others, in each case, to the extent it is secured by a Lien
on any property of any member of the Borrower Group (other than a JV Lien) at
such time, and (f) all obligations in respect of unreimbursed drawings under
letters of credit; provided that there shall be excluded from “Total
Indebtedness” (i) any Excluded Obligation, (ii) any obligations with respect to
Equity Interests (whether or not recorded as a liability under GAAP), (iii) all
obligations in respect of letters of credit (except as provided under clause (f)
above), (iv) any completion guaranties or similar guaranties that a project
perform as planned, (v) Indebtedness among or between the Borrower and/or any of
its Subsidiaries, (vi) any items relating to Discontinued Business Operations,
(vii) amounts owing under Permitted Contracts or Netting Agreements, (viii) any
loans from an insurance company or insurance premium finance company solely for
the purpose of financing all or any portion of the premium on any insurance
policy maintained by the Parent, the Borrower or its Subsidiaries with respect
to properties and business of the Borrower and its Subsidiaries, but only to the
extent such loans are consistent with industry practice, (ix) the Term L/C
Facility Term Loans and (x) Indebtedness incurred by the Borrower or any
Restricted Subsidiary in a Permitted Acquisition, any other Investment expressly
permitted hereunder or any sale, lease, conveyance, or other disposition of any
assets or rights by the Borrower or any Restricted Subsidiary, in each case,
constituting indemnification obligations or obligations in respect of purchase
price or other similar adjustments.  For avoidance of doubt, Hedging Obligations
and obligations in respect of Swap Contracts shall not be included in Total
Indebtedness for purposes of this Agreement.
 
B.  The first sentence of the definition of “Asset Sale” in Section 1.01 of the
Credit Agreement shall be amended in its entirety to read as follows:


“Asset Sale” means (a) the sale, lease, conveyance, or other disposition of any
assets or rights by the Borrower or any of its Restricted Subsidiaries (provided
that the sale, lease, conveyance or other disposition of all or substantially
all of the assets of the Borrower and its Restricted Subsidiaries taken as a
whole shall be governed by Section 7.04), and (b) the issuance of Equity
Interests in any of the Restricted Subsidiaries to any Person other than the
Borrower and its Subsidiaries; provided that any such sale, lease, conveyance or
other disposition of Designated Assets, Basket Assets and Post-Amendment No. 4
Basket Assets shall not be treated as “Asset Sales” for purposes of
Section 2.04(b)(ii) and Section 7.05.


C.  The definition of “Consolidated Secured Indebtedness” in Section 1.01 of the
Credit Agreement shall be deleted:


D.  References in the Credit Agreement to “this Agreement” (or words of like
import), or in any other Loan Documents to the “Credit Agreement” (or words of
like import), shall be deemed to be references to the Credit Agreement as
amended hereby.
 
2.02            Incremental Revolving Credit Commitments.  Section 2.13(a) of
the Credit Agreement shall be amended by amending and restating sub-clause (II)
of clause (iii) thereof in its entirety to read as follows:
 
“ (II) the pro forma Leverage Ratio shall not exceed the Required Ratio, in each
case, after giving effect to such New Revolving Credit Commitments;”.
 
2.03            Certificates; Other Information.  Section 6.02(a) of the Credit
Agreement shall be amended and restated in its entirety to read as follows:


“(a)  no later than the final deadline provided above for the delivery of the
financial statements referred to in Sections 6.01(a) and (b), a duly completed
Compliance Certificate signed by a Responsible Officer of the Borrower, and in
the event of any change in GAAP used in the preparation of such financial
statements, the Borrower shall also provide, if necessary for the determination
of compliance with Section 7.11, financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of the financial ratios and financial
covenants made before and after giving effect to such change (which certificate
shall also set forth, as of the end of the relevant fiscal quarter or fiscal
year, the net mark-to-market position for the Hedging Obligations secured by
First Priority Liens then outstanding for each counterparty, as reasonably
determined by the Borrower);”.
 
2.04           Liens.  Section 7.01(p) of the Credit Agreement shall be amended
by inserting, immediately prior to the semi-colon at the end thereof, the
following words:  “(including any reimbursement obligations with respect to such
letters of credit)”.


2.05            Investments.  Section 7.02(s) of the Credit Agreement shall be
amended by amending and restating the proviso at the end thereof in its entirety
to read as follows:


“; provided that the pro forma Leverage Ratio, after giving effect to such
Investment, shall not exceed the Required Ratio”.


2.06           Indebtedness.  Section 7.03 of the Credit Agreement shall be
amended as follows:


A.  Section 7.03(b)(ix) of the Credit Agreement shall be amended and restated in
its entirety to read as follows:


“(ix)  Indebtedness in respect of (A) letters of credit or bank guaranties
(including reimbursement obligations with respect thereto) in an aggregate face
amount not in excess of $500,000,000 and (B) surety bonds issued in the ordinary
course of business;”.
 
B.  Section 7.03(b)(xii) of the Credit Agreement shall be amended as follows:


(1) Sub-clause (I) thereof shall be amended and restated in its entirety to read
as follows:


“(I) the Borrower shall be in compliance, on a pro forma basis after giving
effect to the incurrence of such Indebtedness (as if such Indebtedness had been
incurred on the first day of the applicable Measurement Period), with the
covenants set forth in Section 7.11; provided that, with respect to the
incurrence of any such Indebtedness secured by a First Priority Lien, the pro
forma Secured Debt/EBITDA Ratio, after giving effect to such Indebtedness (as if
such Indebtedness had been incurred on the first day of the applicable
Measurement Period), shall not exceed 2.5 to 1.0;”.


(2)  Sub-clause (II) thereof shall be amended and restated in its entirety to
read as follows:


“(II) the pro forma Leverage Ratio, after giving effect to the incurrence of
such Indebtedness (as if such Indebtedness had been incurred on the first day of
the applicable Measurement Period), shall not exceed the Required Ratio;”.


C.  Section 7.03(b)(xv) shall be amended by amending and restating clause (z)
thereof in its entirety to read as follows:


“(z) the pro forma Leverage Ratio, after giving effect to the incurrence of such
Indebtedness (as if such Indebtedness had been incurred on the first day of the
applicable Measurement Period), shall not exceed the Required Ratio.”


D.  Section 7.03(b) shall be further amended as follows:  (a) clause (xvi)
thereof shall amended by deleting the word “and” appearing at the end thereof;
(b) clause (xvii) thereof shall be amended by replacing the period at the end
thereof with a semi-colon followed by the word “and”; and (c) a clause (xviii)
shall be inserted, immediately following such clause (xvii), to read as follows:


“(xviii)  Indebtedness incurred by the Borrower or any Restricted Subsidiary in
a Permitted Acquisition, any other Investment expressly permitted hereunder or
any sale, lease, conveyance, or other disposition of any assets or rights by the
Borrower or any Restricted Subsidiary, in each case, constituting
indemnification obligations or obligations in respect of purchase price or other
similar adjustments.”


2.07            Asset Sales.  Section 7.05(c) of the Credit Agreement shall be
amended and restated in its entirety to read as follows:


“(c) in the case of any Asset Sale (other than, for avoidance of doubt, the sale
or other disposition of Designated Assets, Basket Assets or Post-Amendment No. 4
Basket Assets), the pro forma Leverage Ratio, after giving effect to such Asset
Sale, shall not exceed the Required Ratio.”


2.08            Transactions with Affiliates.  Section 7.08 of the Credit
Agreement shall be amended and restated in its entirety to read as follows:


“7.08                      Transactions with Affiliates.  The Borrower shall
not, nor shall it permit any of its Restricted Subsidiaries to, directly or
indirectly, enter into any Affiliate Transaction, unless such Affiliate
Transaction is (I)(a) otherwise permitted under this Agreement, (b) in the
ordinary course of business of the Borrower or the relevant Restricted
Subsidiary and (c) on terms that are no less favorable (as reasonably determined
by the Borrower) to the Borrower or the relevant Restricted Subsidiary than
those that would have been obtained in a comparable transaction by the Borrower
or such Restricted Subsidiary with an unrelated Person, (II) (a) otherwise
permitted under this Agreement, (b) on terms that are no less favorable (as
reasonably determined by the Borrower) to the Borrower or the relevant
Restricted Subsidiary than those that would have been obtained in a comparable
transaction by the Borrower or such Restricted Subsidiary with an unrelated
Person, (c) of a fair market value less than $200,000,000 and (d) approved by a
majority of the members of the board of directors of the Borrower or the
relevant Restricted Subsidiary (and, if applicable, a majority of the
disinterested members of the board of directors of the Borrower or such
Restricted Subsidiary, as the case may be) or (III)(a) otherwise permitted under
this Agreement and (b) the subject of an opinion as to fairness to the Borrower
or the relevant Restricted Subsidiary from a financial point of view issued by
an investment banking or appraisal firm of national standing (and the Borrower
shall have furnished a copy thereof to the Administrative Agents).”


2.09            Financial Covenants.  Section 7.11 of the Credit Agreement shall
be amended and restated in its entirety to read as follows:


“7.11                      Financial Covenants.
 
(a) Secured Debt/EBITDA Ratio.  The Borrower shall not permit the Secured
Debt/EBITDA Ratio as of the last day of any Measurement Period ending on the
date, or during any period, set forth below to be greater than the ratio set
forth opposite such date or period, as the case may be, below:
 
Measurement Period Ending:
Maximum Secured Debt/EBITDA Ratio:
June 30, 2009
2.50:1.0
September 30, 2009 and December 31, 2009
3.00:1.0
March 31, 2010 and June 30, 2010
3.25:1.0
September 30, 2010, December 31, 2010, March 31, 2011 and June 30, 2011
3.50:1.0
September 30, 2011
3.25:1.0
December 31, 2011
3.00:1.0
Thereafter
2.50:1.0;

 
provided that, notwithstanding anything herein to the contrary, the Borrower
shall be required to comply with Section 7.11(a) (as such section was in effect
immediately prior to the Amendment No. 4 Effective Date) as of June 30, 2009
(and to report such compliance on the Compliance Certificate delivered under
Section 6.2(a) for the fiscal quarter ended on such date).
 
(b)  Interest Coverage Ratio.  The Borrower shall not permit the Interest
Coverage Ratio as of the last day of any Measurement Period ending on the date,
or during any period, set forth below to be less than the ratio set forth
opposite such date or period, as the case may be, below:


Measurement Period Ending:
Interest Coverage Ratio:
 
June 30, 2009
1.625:1.0
September 30, 2009 and December 31, 2009
1.75:1.0
March 31, 2010
1.70:1.0
June 30, 2010
1.60:1.0
September 30, 2010 and December 31, 2010
1.30:1.0
March 31, 2011
1.35:1.0
June 30, 2011
1.40:1.0
September 30, 2011 and December 31, 2011
1.60:1.0
Thereafter
1.75:1.0”



 
2.10           Prepayment, Etc. of Indebtedness.  Section 7.14 of the Credit
Agreement shall be amended by amending and restating clause (f) thereof in its
entirety to read as follows:


“(f)  the prepayment, redemption, repurchase, defeasance, or other unscheduled
payment of any Indebtedness that, as of the date hereof, has a final maturity
date after the Term L/C Facility Term Loan Maturity Date made (i) with Exempt
Proceeds, (ii) with Exempt Equity Proceeds or (iii) with funds other than Exempt
Proceeds and Exempt Equity Proceeds in an aggregate amount not to exceed the sum
of (x) $150,000,000 plus (y) if following the Amendment No. 4 Effective Date the
maturity date of any of the 2011 Senior Notes and the 2012 Senior Notes shall be
extended to a date after the Term L/C Facility Term Loan Maturity Date or all or
any portion of the 2011 Senior Notes and/or the 2012 Senior Notes shall be
refinanced with Permitted Refinancing Indebtedness which has a maturity date
after the Term L/C Facility Term Loan Maturity Date, an amount equal to the
aggregate principal amount of the 2011 Senior Notes and/or the 2012 Senior Notes
so extended or refinanced;”.


Section 3.  Representations and Warranties.  Each of the Borrower and the Parent
represents and warrants to the Lenders and the Agents that (a) the
representations and warranties of each Loan Party contained in Article V of the
Credit Agreement or in any other Loan Document shall be true and correct in all
material respects on and as of the Amendment No. 4 Effective Date and as if each
reference therein to the Credit Agreement or words of like import included
reference to this Amendment and the Credit Agreement as amended hereby (except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects as of such earlier date), (b) no Default exists immediately prior to
giving effect to this Amendment No. 4 and no Default shall exist immediately
after giving effect to this Amendment No. 4, (c) since December 31, 2008, except
as disclosed in any Public Disclosure, there has been no event or circumstance,
either individually or in the aggregate, that has had or could reasonably be
expected to have a Material Adverse Effect and (d) the Intermediate Parent
(i.e., Dynegy Illinois Inc.). has been dissolved into the Parent (i.e., Dynegy
Inc.) as of June 17, 2009.


Section 4.  Conditions to Effectiveness.  This Amendment No. 4 shall become
effective as of the date (the “Amendment No. 4 Effective Date”) on which all of
the following conditions precedent shall have been satisfied as determined by
the Administrative Agents in their sole reasonable discretion:


(a)  Execution of Amendment No. 4.  The Administrative Agents shall have
received one or more counterparts of this Amendment No. 4 duly executed by the
Borrower, the Parent Companies, the other Guarantors and the Required Lenders;
and


(b)  Fees.  Subject to this Amendment No. 4 being approved by the Required
Lenders, the Borrower shall have paid (a) to the Payment Agent for the account
of each Lender that has executed and delivered this Amendment No. 4 on or prior
to 1:00 p.m. (New York time) on August 5, 2009, an amendment fee equal to 0.50%
of the aggregate amount of the Revolving Credit Commitment and the Term Loans of
such Lender outstanding as of the Amendment No. 4 Effective Date and (b) to the
Administrative Agents (or their respective affiliates) all fees and expenses
agreed in writing to be paid by the Borrower in connection with the execution
and delivery of this Amendment No. 4 (and, in the case of any such expenses, for
which invoices in reasonable detail shall have been submitted to the Borrower at
least one Business Day prior to the Amendment  No. 4 Effective Date).


Section 5.  Confirmation of Guarantee and Collateral Documents.  Each of the
Loan Parties party hereto confirms and ratifies all of its respective
obligations under the Credit Agreement as amended hereby and the Loan Documents
to which it is a party (including its respective obligations as a guarantor
under Article X of the Credit Agreement as amended hereby) and the Liens granted
by it under the respective Loan Documents (as amended hereby).


Section 6.  Miscellaneous.  Except as herein provided, the Credit Agreement
shall remain unchanged and in full force and effect.  This Amendment No. 4 may
be executed in any number of counterparts, all of which taken together shall
constitute one and the same amendatory instrument and any of the parties hereto
may execute this Amendment No. 4 by signing any such counterpart.  This
Amendment No. 4 shall be governed by, and construed in accordance with, the law
of the State of New York.


[remainder of page intentionally left blank]
 



Amendment No. 4
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 4 to be
duly executed as of the date first above written.
 
DYNEGY INC.
 
By:                                                                
Name:  Richard J. Evans
Title:    Vice President and Assistant Treasurer
 
DYNEGY HOLDINGS INC.
 
By:                                                                
Name:  Richard J. Evans
Title:    Vice President and Assistant Treasurer
 



Amendment No. 4
 
 

--------------------------------------------------------------------------------

 

 
OTHER GUARANTORS:



DYNEGY POWER CORP.
DYNEGY ENGINEERING, INC.
DYNEGY PARTS AND TECHNICAL SERVICES,
   INC.
DYNEGY POWER SERVICES, INC.
RRP COMPANY
RIVERSIDE GENERATION, INC.
RIVERSIDE GENERATING COMPANY, L.L.C.
DYNEGY RENAISSANCE POWER, INC.
DYNEGY NORTHEAST GENERATION, INC.
HUDSON POWER, L.L.C.
DYNEGY MIDSTREAM GP, INC.
DYNEGY HOLDING COMPANY, L.L.C.
HAVANA DOCK ENTERPRISES, LLC
DMT HOLDINGS, INC.
DYNEGY MARKETING AND TRADE, LLC
DYNEGY COAL TRADING & TRANSPORTATION,
    L.L.C.
ILLINOVA CORPORATION
ILLINOVA GENERATING COMPANY
CALCASIEU POWER, LLC
COGEN POWER, INC.
BLACK MOUNTAIN COGEN, INC.
BLUEGRASS GENERATION, INC.
BLUEGRASS GENERATION COMPANY, L.L.C.
BLUE RIDGE GENERATION INC.
BLUE RIDGE GENERATION LLC
 
DYNEGY OPERATING COMPANY







 
By:
 /s/ Richard J. Evans

 
Name:  Richard J. Evans

 
Title:    Vice President and Assistant Treasurer




Amendment No. 4
 
 

--------------------------------------------------------------------------------

 

 
GEORGIA MERCANTILE POWER, INC.

DYNEGY ROSETON, L.L.C.
DYNEGY GLOBAL ENERGY, INC.
RENAISSANCE POWER, L.L.C.
DYNEGY POWER MARKETING, INC.
DYNEGY ENERGY SERVICES, INC.
DYNEGY ADMINISTRATIVE SERVICES
    COMPANY
DYNEGY MIDWEST GENERATION, INC.
DYNEGY I.T., INC.
DYNEGY DANSKAMMER, L.L.C.
ROCKY ROAD POWER, LLC
DYNEGY GAS IMPORTS, LLC
DYNEGY NEW YORK HOLDINGS, INC.
EXRES SHC, INC.
SITHE ENERGIES, INC.
SITHE/INDEPENDENCE LLC
GRIFFITH HOLDINGS LLC
DYNEGY FALCON HOLDINGS INC.
DYNEGY EQUIPMENT, LLC
DYNEGY KENDALL ENERGY, LLC
DYNEGY PLUM POINT HOLDINGS, LLC
DYNEGY PLUM POINT, LLC
DYNEGY SERVICES PLUM POINT, LLC
DYNEGY POWER GENERATION, LLC
SOUTHWEST POWER PARTNERS, LLC
ONTELAUNEE POWER OPERATING COMPANY
L.L.C.




 
By:
 /s/ Richard J. Evans  

 
Name:  Richard J. Evans

 
Title:    Vice President and Assistant Treasurer






Amendment No. 4
 
 

--------------------------------------------------------------------------------

 

NAME OF LENDER:
 
 
____________________________________





By:                                                      
Name:
Title:
